DETAILED ACTION
This office action is responsive to communication filed on December 17, 2021.
Response to Arguments
Applicant's arguments with respect to claim 4, filed December 17, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 4, that the movement speed of the focus lens of Pan is controlled based on a change in an evaluation value, not based on the distance from the focus position X1 to the infinite distance.
The Examiner respectfully disagrees.  Claim 4 recites “the speed control patterns are shifted from the constant speed control to the deceleration control in a case where a distance to the infinite distance end is less than a predetermined value.”  As shown in figure 3 of Pan, the speed control pattern is shifted from the constant speed to the deceleration control at lens position X1.  Taking the left side of figure 3 to be the nearest end and the right side of figure 3 to be the infinite end (paragraph 0066), any lens position to the left of X1 represents a distance to the infinite distance end being a predetermined value or greater.  Thus, when the lens reaches position X1, this is a case where a distance to the infinite distance is less than the predetermined value.  The Examiner notes that claim 4 does not require that the deceleration control is performed in response to a distance to the infinite distance end being less than the predetermined value, but only that the deceleration control is shifted to in a case where
Therefore, the interpretation of claim 3 in view of Pan is maintained by the Examiner.
Applicant’s arguments with respect to claims 1, 12 and 16 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2018/0299646) in view of Takinoiri (US 10,225,501).

	Consider claim 1, Pan teaches:
	An apparatus (see figure 10) comprising: 
	at least one processor programmed (“The main control unit 220 includes a microprocessor, operates according to the control program or control data stored in the storage unit 212, and integrally controls the respective units of the smartphone 200.”  See paragraph 0160.) to perform operations of the following units: 
	a focus detection unit configured to detect a defocus amount (e.g. a contrast value, paragraphs 0054-0058); and 
	a control unit configured to control a focus lens (“focus lens”, paragraph 0043) to move based on the defocus amount (see paragraphs 0055-0059), 
	wherein the control unit includes three speed control patterns of acceleration control, constant speed control, and deceleration control (“The search control unit 110 selectively performs any one of acceleration and deceleration control such that a movement speed of the focus lens is decelerated after the movement speed is accelerated and constant speed control such that the movement speed of the focus lens is constant, as driving control of the focus lens in a case where the focus lens is moved in order to calculate the evaluation value.”  See paragraph 0061.), and 
body) and lens performance information, figure 4, paragraphs 0083-0097, 0072 and 0076.),
	and the two or more parameters include (i) the defocus amount (For instance, as shown in figure 3, based on the defocus amount (A2), the speed control pattern is switched from the constant speed control to the deceleration control (e.g. at X1), paragraphs 0068-0070.), and (ii) duration of the acceleration control (For instance, as shown in figure 3, when the duration of acceleration control results in the focus lens reaching a first movement speed (V1, i.e. after a predetermined amount of time), the speed control pattern is switched from acceleration control to constant speed control, paragraph 0066.) and/or a distance to an infinite distance end of the focus lens (For instance, when the current and reference focus lens position is the infinite end (i.e. the distance is zero), acceleration control is performed, paragraph 0066.).
	Pan discusses phase difference detection focus control in paragraph 0004.  However, Pan does not explicitly teach that the defocus amount is detected by phase difference focus detection processing.
	Takinoiri similarly teaches performing focus control with different speeds based upon detected defocus amounts (see figure 3, steps 101-105 of figure 2A, column 7, lines 15-34, column 5, line 63, through column 6, line 33).
	However, Takinoiri additionally teaches that the defocus amount is detected by phase difference focus detection processing (A phase difference focus detection is performed to make a distance measurement in step 101 of figure 2A, wherein the 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the detected defocus amount taught by Pan be detected by phase difference focus detection processing as taught by Takinoiri as this only involves a simple substitution of one known element (i.e. contrast defocus amount calculation) for another (i.e. phase difference defocus amount calculation) to obtain predictable results such as enabling driving the focus lens at high speed to shorten AF time (Takinoiri, column 1, lines 40-42).

	Consider claim 2, and as applied to claim 1 above, Pan further teaches that the speed control patterns are shifted from the acceleration control to the constant speed control in a case where the duration of the acceleration control exceeds a predetermined time (For instance, as shown in figure 3, when the duration of acceleration control results in the focus lens reaching a first movement speed (V1, i.e. after a predetermined amount of time), the speed control pattern is switched from acceleration control to constant speed control, paragraph 0066.).

	Consider claim 3, and as applied to claim 1 above, Pan further teaches that the speed control patterns are shifted from the constant speed control to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is less than a predetermined amount (e.g. less than the peak amount), the speed control pattern is 

	Consider claim 4, and as applied to claim 1 above, Pan further teaches that the speed control patterns are shifted from the constant speed control to the deceleration control in a case where a distance to the infinite distance end is less than a predetermined value (For instance, taking the left side of figure 3 to be the nearest end and the right side of figure 3 to be the infinite end (paragraph 0066), in a case where a distance to the infinite distance end (e.g. the right side in figure 3) is less than a predetermined value (e.g. at focus position X1), the speed control patterns are shifted from the constant speed control to the deceleration control, paragraphs 0068-0070.).

	Consider claim 5, and as applied to claim 1 above, Pan further teaches that the control unit controls speed based on duration of the acceleration control in a case where the acceleration control is executed (e.g. according to the acceleration period shown in figure 3, paragraph 0066), controls speed at a predetermined speed in a case where the constant speed control is executed (e.g. during the period where the speed is “V1” in figure 3, paragraph 0066), and controls speed based on the defocus amount in a case where the deceleration control is executed (e.g. based on the defocus amount (A2) determined at step X1 of figure 3, paragraphs 0069 and 0070).

	Consider claim 6, and as applied to claim 1 above, Pan does not explicitly teach that the focus detection unit detects the defocus amount based on a pair of signals 
	Takinoiri teaches that the focus detection unit detects the defocus amount based on a pair of signals generated by photoelectric conversion of light fluxes having passed through different pupil regions of an imaging optical system (Pupil division phase difference detection is performed, as detailed in column 1, lines 25-28, column 3, lines 52-63, column 4, lines 21-26.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the focus detection unit taught by Pan detect the defocus amount based on a pair of signals generated by photoelectric conversion of light fluxes having passed through different pupil regions of an imaging optical system as taught by Takinoiri for the benefit of enabling driving the focus lens at high speed to shorten AF time (Takinoiri, column 1, lines 40-42).

	Consider claim 10, and as applied to claim 1 above, Pan further teaches that the constant speed control is shifted to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is less than a predetermined amount (e.g. less than the peak amount), the speed control pattern is switched from the constant speed control to the deceleration control (e.g. at X1), paragraphs 0068-0070.), and wherein the predetermined value is changed depending on a focal length (The peak amount changes depending on a focal length corresponding to a maximum subject contrast value changing, figure 3, paragraph 0057.).

	Consider claim 11, and as applied to claim 1 above, Pan further teaches that a predetermined value is a fixed value in a case where a focal length is a first length or more and in a case where the focal length is a second length or less (For instance, the first movement speed (V1), the second movement speed (V2) and the deceleration (adec) are all fixed values (paragraphs 0072 and 0075-0077), and are thus unaffected by focal length.).

	Claim 12 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 13, and as applied to claim 12 above, Pan further teaches that the speed control patterns are shifted from the acceleration control to the constant speed control in a case where the duration of the acceleration control exceeds a predetermined time (For instance, as shown in figure 3, when the duration of acceleration control results in the focus lens reaching a first movement speed (V1, i.e. after a predetermined amount of time), the speed control pattern is switched from acceleration control to constant speed control, paragraph 0066.).

	Consider claim 14, and as applied to claim 12 above, Pan further teaches that the speed control patterns are shifted from the constant speed control to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is 

	Consider claim 15, and as applied to claim 12 above, Pan further teaches that the speed control patterns are shifted from the constant speed control to the deceleration control in a case where a distance to the infinite distance end is less than a predetermined value (For instance, taking the left side of figure 3 to be the nearest end and the right side of figure 3 to be the infinite end (paragraph 0066), in a case where a distance to the infinite distance end (e.g. the right side in figure 3) is less than a predetermined value (e.g. at focus position X1), the speed control patterns are shifted from the constant speed control to the deceleration control, paragraphs 0068-0070.).

	Consider claim 16, Pan teaches a non-transitory storage medium storing a program for controlling an apparatus, wherein the program executes a process via a computer (see paragraphs 0153 and 0160).  The rest of claim 16 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 17, and as applied to claim 16 above, Pan further teaches that the speed control patterns are shifted from the acceleration control to the constant speed control in a case where the duration of the acceleration control exceeds a predetermined time (For instance, as shown in figure 3, when the duration of 

	Consider claim 18, and as applied to claim 16 above, Pan further teaches that the speed control patterns are shifted from the constant speed control to the deceleration control in a case where the defocus amount is less than a predetermined value (For instance, as shown in figure 3, in a case where the defocus amount (A2) is less than a predetermined amount (e.g. less than the peak amount), the speed control pattern is switched from the constant speed control to the deceleration control (e.g. at X1), paragraphs 0068-0070.).

	Consider claim 19, and as applied to claim 16 above, Pan further teaches that the speed control patterns are shifted from the constant speed control to the deceleration control in a case where a distance to the infinite distance end is less than a predetermined value (For instance, taking the left side of figure 3 to be the nearest end and the right side of figure 3 to be the infinite end (paragraph 0066), in a case where a distance to the infinite distance end (e.g. the right side in figure 3) is less than a predetermined value (e.g. at focus position X1), the speed control patterns are shifted from the constant speed control to the deceleration control, paragraphs 0068-0070.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Takinoiri, as applied to claim 6 above, and further in view of Saito et al. (US 2015/0296128).

	Consider claim 7, and as applied to claim 1 above, the combination of Pan and Takinoiri does not explicitly teach that the focus detection unit detects the defocus amount based on a signal output from an image sensor including micro lenses arrayed two-dimensionally, each of the micro lenses corresponding to a plurality of photoelectric conversion elements.
	Saito et al. similarly teaches detecting a defocus amount (Def2) based on a contrast evaluation value (see step 250, figure 14, paragraphs 0092 and 0094).
	However, Saito et al. additionally teaches that the focus detection unit detects the defocus amount based on a signal output from an image sensor including micro lenses arrayed two-dimensionally, each of the micro lenses corresponding to a plurality of photoelectric conversion elements (A and B image signals corresponding to respectively different pupil regions of an imaging optical system are added in step 220 of figure 14 in order to calculate the defocus amount Def2 in step 250, see figure 14, paragraphs 0052, 0080, 0082 and 0086-0092.  As shown in figure 2, the image sensor includes a plurality of pixels and microlenses arranged two-dimensionally.  As shown in figure 3B, each pixel includes a micro lens (305) corresponding to a plurality of photoelectric conversion elements (301, 302).  See paragraphs 0044 and 0048.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the focus detection unit 

	Consider claim 8, and as applied to claim 6 above, Pan further teaches that the imaging optical system (1) includes a focus lens (“focus lens”, paragraph 0040).
	However, the combination of Pan and Takinoiri does not explicitly teach that the imaging optical system includes a zoom lens.
	Saito et al. similarly teaches that the imaging optical system (see figure 1) includes a focus lens (105, paragraph 0033).
	However, Saito et al. additionally teaches that the imaging optical system (see figure 1) includes a zoom lens (103, paragraph 0033).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging optical system taught by the combination of Pan and Takinoiri include a zoom lens as taught by Saito et al. for the benefit of enabling the imaging magnification to be varied (Saito et al., paragraph 0033).

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Claim 9 is rewritten in independent form, and is thus allowed for the reasons provided on pages 12 and 13 of the Office Action filed August 17, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Habe (US 2019/0170968) teaches repeatedly calculating defocusing amounts using the phase difference detection method (paragraph 0020).
Takahara et al. (US 2013/0010179) teaches repeatedly calculating defocusing amounts using the phase difference detection method (paragraphs 0103 and 0150, steps 301-305 of figure 15).
Yamazaki et al. (US 2015/0092101) teaches repeatedly calculating defocusing amounts using the phase difference detection method (paragraphs 0079 and 0038).
Ito (US 2006/0008265) teaches repeatedly calculating defocusing amounts using the phase difference detection method (paragraph 0073, figure 9).
Katayama et al. (US 2008/0145043) teaches repeatedly calculating defocusing amounts using the phase difference detection method (paragraph 0155).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696